from a judgment of the Oneida County Court (Barry M. Donalty, J.), *1244rendered May 23, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). County Court properly refused to suppress physical evidence seized from defendant at the time of his arrest. The court was entitled to credit the testimony of the police officers that defendant was arrested pursuant to a parole warrant issued prior to the arrest (see generally People v Prochilo, 41 NY2d 759, 761 [1977]). Contrary to defendant’s contention, that testimony did not have “all appearances of having been patently tailored to nullify constitutional objections” (People v Garafolo, 44 AD2d 86, 88 [1974]). The sentence is not unduly harsh or severe. Present— Pigott, Jr., P.J., Green, Pine, Lawton and Hayes, JJ.